DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boer (US 2007/0227161).
	As to claim 1, Boer discloses a refrigerator comprising a storage compartment having a storage space and an opening, at least one door coupled to the storage compartment to open and close a part of the compartment, and a compressor configured to provide the compartment with cooling capacity (paragraph 16). The operation of the refrigerator is controlled via control algorithms (paragraph 20) and thus the refrigerator inherently includes a processor and memory as claimed. The algorithms are executed such that in response to recognizing placement of an item in the storage, a determination is made as to whether the item is an overload item in order to generate a determination result, and driving of the compressor is controlled to adjust a temperature of the storage space based on the determination result (paragraphs 3, 20-25, and 36-44).
	As to claim 4, Boer discloses determining whether the item is the overload item based on a temperature change amount in the storage space exceeding a reference over a period of time starting from a time point of when the placement of the item in the space was recognized (Figs. 4-6). 
	As to claim 5, Boer discloses calculating a derivative of the temperature over time, and thus the determination of the overload item is performed on the basis of a rate of change of the temperature exceeding a predetermined rate (Fig. 4, paragraphs 36-37 and 43-44).
	As to claim 6, Boer discloses receiving an overloading degree of the item and controlling a drive power of the compressor based on the overload degree of the item (paragraphs 43-44; paragraph 51, lines 1-4).
	As to claims 11 and 14-16, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Boer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied above, and further in view of Oh (US 2018/0335252).
	As to claims 2, 10, 12, and 20 Boer teaches using machine learning to determine an overload item (paragraph 41), but does not explicitly teach receiving an image of the item captured by a camera and determining whether the item is the overload item based on a result of applying a pre-trained machine learning-based overload item determination model to the image of the item. However, Boer does teach that the effectiveness of the operation is dependent on the accuracy of the overload item identification (paragraph 48, lines 1-6). Furthermore, Oh teaches a refrigerator that receives an image from a camera 151/152 mounted at a door or storage compartment of the refrigerator, and determine an identity of the item using machine learning (paragraph 148). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Boer to include using machine learning to identify the overload item from an image of the item captured by a camera as claimed and taught by Oh because it would increase the accuracy of the overload item identification and thus increase the effectiveness of the cooling operation.
	As to claim 3 and 13, Boer, as modified, includes generating barcode information in the identification of the overload item (Oh, paragraph 130).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied above, and further in view of Rubin (US 8,457,795).
	As to claims 7-8 and 17-18, Boer does not explicitly teach predicting a door opening/closing time based on a machine learning model or changing a compressor drive frequency based on a predicted door opening time as claimed. However, Rubin teaches using a machine learning pattern model to predict an opening/closing time of a refrigerator door and changes a duty cycle of a compressor based on the prediction (col. 9, line 59 - col. 10, line 50). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Boer to utilize machine learning for prediction of door opening/closing and to perform compressor control in response to the prediction as claimed and taught by Rubin because it would increase the energy efficiency of the operation of the refrigerator (Rubin, col. 10, lines 1-4).

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Boer in view of Rubin as applied above, and further in view of Choi (US 2015/0226475).
	As to claims 9 and 19, Boer, as modified, does not explicitly teach operating in a sleep mode in the manner as claimed. However, Choi teaches operating in a sleep mode by changing a drive frequency of a compressor when a refrigerator door is not opened for two hours or more (paragraph 38). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Boer to operate in a sleep mode as taught by Choi during a time interval where the door is not opened for more than a predetermined period of time based on the opening/closing pattern model in order to increase operating efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763